IN THE SUPREME COURT OF THE STATE OF DELAWARE

CHESTER DAVENPORT,                       §
                                         §
       Defendant Below,                  §   No. 14, 2019
       Appellant,                        §
                                         §   Court Below— Court of Chancery
       v.                                §   of the State of Delaware
                                         §
BASHO TECHNOLOGIES                       §   No. 11802 - VCL
HOLDCO B, LLC, BASHO                     §
TECHNOLOGIES HOLDCO C,                   §
LLC, BASHO TECHNOLOGIES                  §
HOLDCO E, LLC, HUNOBY                    §
ENTERPRISES, LLC, and EARL P.            §
GALLEHER, III, individually and          §
derivatively on behalf of Basho          §
Technologies, Inc.,                      §
                                         §
       Plaintiffs Below,                 §
       Appellees.                        §

                            Submitted: July 26, 2019
                            Decided: October 22, 2019

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                     ORDER

      After careful consideration of the parties’ briefs and the record on appeal, we

conclude that the judgment below of the Court of Chancery in its post-trial opinion

dated July 6, 2018 and its final order and judgment dated December 10, 2018 should

be affirmed. Although we need not address every nuance of the complex record, the

factual record and carefully detailed findings by the trial court adequately supports

the conclusions of the Court of Chancery.
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery is AFFIRMED.

                                BY THE COURT:


                                /s/ James T. Vaughn, Jr.
                                Justice




                                  2